DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 35-45 are currently pending. 
Claims 1-34 are currently cancelled see Remarks July 19, 2021.
Claims 35-45 are newly added.
Claims 35-45 have been examined on their merits. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-45 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 35-45 recite a computing device (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 35 recites: receive one or more standard searchable real estate property preferences, or utilize existing standard searchable real estate property preferences, the one or more received standard searchable or existing standard searchable real estate property preferences or including a price preference, a number of rooms preference, or a location preference; receive one or more user based preferences, the one or more user based preferences including activity preferences, family preferences or social style preferences; receive one or more real estate property based design preferences, the or more real estate property based design classifications including a real estate property style preference, a landscape style preference or an interior style preference; compare the received one or more standard searchable real estate property preferences, the one or more user-based preferences and the one or more real estate property based design preferences against real estate property classifications and neighborhood classifications for real estate properties; and generate a listing of recommended real estate 
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to search for a real estate property based on identified desired characteristics. The courts consider a mental process anything that can “be performed in the human mind” or “by a human using a pen and paper,” additionally the Federal circuit has explained “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.” Examples of mental processes include observations, evaluations, judgements, and opinions (see MPEP 2106.04(a)(2)). All of which can be used to described the disclosed claims which include using basic technologies to select a property, communicate said selection, and evaluate an optimal real estate agent to present to the customer. Additional examples of court cases that have been found to recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). This process would also be considered a method of organizing human activity as it relates to advertising, marketing, and sales activities or behaviors as it is an interface for matching a sales representative and a customer and adding conventional computer components to well-known business practices. Which would be directed to “commercial or legal interactions (including agreements, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) as the claims are merely a means of advertising a best matched real estate agent to help a potential buyer find a view properties (see MPEP 2106.04(a)(2)). Examples of subject matter the courts have found to be commercial or legal interactions include: structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) where the business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 35: A computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions stored in the one or more memory devices, accessed from the one or more memory devices and executable by the one or more processors: a real estate listings database.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). The claims recite computing devices such as mobile devices and traffic devices communicating with database servers. However, the elements are similar to cases the courts have already found where computers are merely tools to perform an existing process. Examples include TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Where the claims invoked computers as a tool to merely perform an existing process. The claims described steps of recording, administration and archiving i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea (see MPEP 2106.05(f)(2)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 36-45 further narrow the abstract idea recited in the independent claim 35 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art to use a computer to determine search criteria and match them with real estate property characteristics for recommending real estate property to a user (see the specification paragraph [0002]). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
Claims 36-45 are directed to further limit the abstract idea of matching a user’s desired characteristics to a properties characteristics to recommended real estate properties. 

Claims 37-38, and 40 recite an artificial intelligence to analyze images however these additional elements are directed towards merely apply it or applying a known technology to perform the abstract idea.
Claim 41 recite a real estate property listing database however these additional elements are directed towards merely apply it or applying a known technology to perform the abstract idea.
Claims 42 recite a real estate property listing database however these additional elements are directed towards merely apply it or applying a known technology to perform the abstract idea.
Claims 43 recite an external computing device however these additional elements are directed towards merely apply it or applying a known technology to perform the abstract idea.

Therefore, claims 35-45 are rejected under USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 35-36 is/are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Dickson (US 2015/0170301).
Claim 35: Dickson discloses a computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions stored in the one or more memory devices, accessed from the one or more memory devices and executable by the one or more processors to: receive one or more standard searchable real estate property preferences, or utilize existing standard searchable real estate property preferences, the one or more received standard searchable or existing standard searchable real estate property preferences or including a price preference, a number of rooms preference, or a location preference (Paragraph [0005]; [0046]; Fig. 1, the present disclosure provides a description of systems and methods for searching for and locating real estate having desired attributes. Property attributes include the number of bedrooms, and other rooms, price, assessed value, the type of property, and the size). Receive one or more user based preferences, the one or more user based preferences including activity preferences, family preferences or social style preferences (Paragraph [0043-0046]; [0053-0054] neighborhood preferences may be specific to a neighborhood. The neighborhood attributes may be for example, proximity to a body of water or a park, the availability of public transportation, shopping, if it is a historic landmark, or crime statistics). Receive one or more real estate property based design preferences, the or more real estate property based design classifications including a real estate property style preference, a landscape style preference or an interior style preference (Paragraph [0046]; [0081] property attributes can include the type of property. For Compare the received one or more standard searchable real estate property preferences, the one or more user-based preferences and the one or more real estate property based design preferences against real estate property classifications and neighborhood classifications for real estate properties in a real estate listings database (Paragraph [0007]; [0010]; [0053]; [0061] the system may include a property database configured to store listings of properties for sale. The processing server may identify the client device and associated preferences and match the client to a property listing in a property database). And generate a listing of recommended real estate properties, the listing of recommended real estate properties having real estate property classification values and neighborhood classification values closest to the one or more standard searchable real estate property preferences, the one or more user-based preferences and the one or more real estate property based design preferences (Paragraph [0065] the processing server compares the search query with the databases and predicts property needs for home related goods and services. The processing server then generates a list of matching properties and the transmitting unit sends the list to the client computing device).
Claims 36: Dickson discloses the computing device as per claim 35. Dickson further disclose the computer-readable instructions further executable by the one or more processors to: receive or retrieve one or more lifestyle-based preferences, the one or more lifestyle preferences including recreation preferences, food establishment preferences or cultural preferences, utilize the one or more lifestyle-based preferences in generating the listing of recommended real estate properties  (Paragraph [0043-0046]; [0053-0054]; [0065]; Fig. 17, neighborhood preferences may be specific to a neighborhood. The neighborhood attributes may be for example, proximity to a body of water or a park, restaurants, the availability of public transportation, shopping, if it is a historic landmark, or crime statistics. The processing server compares the search query with the databases and predicts property needs for home related goods and services. The processing server then generates a list of matching properties and the transmitting unit sends the list to the client computing device).
Therefore claims 35-36 are rejected under U.S.C. 102.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US 2015/0170301) in view of Wang (US 2018/0253780).
Claim 37: Dickson discloses the computing device as per claim 36. However, Dickson does not disclose the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze a user profile and generate the one or more user based preferences based at least in part on the analyzation of the user profile.
In the same field of endeavor of matching a user to a real estate property Wang teaches the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze a user profile and generate the one or more user based preferences based at least in part on the analyzation of the user profile (Paragraph [0044]; [0063]; [0068-0069] recommendation server may generate the machine learning model and perform the matching and recommendation functions. The recommendation server may include a recommendation engine, query processing engine, social network platform, and user database. The smart social network may also monitor and store data about user activity in order to 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze a user profile and generate the one or more user based preferences based at least in part on the analyzation of the user profile as taught by Wang (Wang [0044]). With the motivation of helping a buyer to find a desired property that would match their preferences (Wang [0003-0004]).
Claim 39: Dickson discloses the computing device as per claim 36. However, Dickson does not disclose the computer-readable instructions further executable by the one or more processors to analyze social media data and parameters of the user, business-related data and parameters or neighborhood-related data and parameters to generate the one or more lifestyle-based preferences.
In the same field of endeavor of matching a user to a real estate property Wang teaches the computer-readable instructions further executable by the one or more processors to analyze social media data and parameters of the user, business-related data and parameters or neighborhood-related data and parameters to generate the one or more lifestyle-based preferences (Paragraph [0014]; [0044]; [0063]; [0068-0069] in some examples the plurality of user characteristics include a family size, a family composition, living environment preference, a home ownership indicator, a browsing history, a time spent viewing a property, a number of times other properties have been 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze a user profile and generate the one or more user based preferences based at least in part on the analyzation of the user profile as taught by Wang (Wang [0044]). With the motivation of helping a buyer to find a desired property that would match their preferences (Wang [0003-0004]).
Claims 38 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US 2015/0170301) view of Wang (US 2018/0253780) further in view of Strong (US 2017/0371897).
Claim 38: Dickson discloses the computing device as per claim 36. However, Dickson does not disclose the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences.
In the same field of endeavor of matching a user to a real estate property Strong teaches the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences (Paragraph [0040-0042] the selected real estate parcels (images) are identified using the library of parceled real estate data. This data is analyzed to create a new classifier or model predictive of the user’s desired features. The objects and features (e.g. a pool, arrangement of trees, style of the house, or the like) in these multiple parcels are analyzed using machine learning algorithms to determine most likely common features and a predictive model is constructed.  In one embodiment, algorithms comprising a neural network are utilized to determine patterns in the features and objects in the selected real estate parcels, and the predictive model is constructed therefrom).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences as taught by 
Claim 40: Dickson discloses the computing device as per claim 36. However, Dickson does not disclose the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence to perform image analysis, data analysis and lifestyle analysis on the real estate properties in the real estate property listings database to generate the property classification values and the neighborhood classification values that are compared with the standard searchable real estate property preferences, the real estate property- based design preferences, the lifestyle-based preferences or the user-based preferences.
In the same field of endeavor of matching a user to a real estate property Strong teaches disclose the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence to perform image analysis, data analysis and lifestyle analysis on the real estate properties in the real estate property listings database to generate the property classification values and the neighborhood classification values that are compared with the standard searchable real estate property preferences, the real estate property- based design preferences, the lifestyle-based preferences or the user-based preferences (Paragraph [0043-0046]; [0053-0054]; [0065]; Fig. 17, neighborhood preferences may be specific to a neighborhood. The neighborhood attributes may be for example, proximity to a body of water or a park, restaurants, the availability of public transportation, shopping, if it is a historic landmark, or crime statistics. The processing server compares the search query with the databases and predicts property needs for home related goods and services. The 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences as taught by Strong (Strong [0040]). With the motivation of helping a buyer to find a desired property that would match their preferences (Strong [0006]).
Claim 41: Modified Dickson discloses the computing device as per claim 38. Dickson further discloses accessing other real estate databases (Paragraph [0061-0062] the processing server also includes a processing unit which may identify the client device and associated preference and match the client to a property listing in a property database. The property database may include information downloaded from a property tax records database. In other embodiments, the processing unit may match client preferences of a client form the profile database with properties in other databases such as multiple listings service listings).
However, Dickson does not disclose wherein the analyzed images are obtained from the user's search history.
In the same field of endeavor of matching a user to a real estate property Strong teaches wherein the analyzed images are obtained from the user's search history (Paragraph [0025-0026]; Fig. 3, information is received from a user regarding one or selected by the user, a customized predictive model is constructed. (The examiner notes the broadest reasonable interpretation of a user searching and selecting parcels or images of real estate which are used to construct a predictive model would include analyzing images obtained in a user’s search history)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences as taught by Strong (Strong [0040]). With the motivation of helping a buyer to find a desired property that would match their preferences (Strong [0006]).
Claim 42: Modified Dickson discloses the computing device as per claim 38. Dickson further discloses accessing other real estate databases (Paragraph [0061-0062] the processing server also includes a processing unit which may identify the client device and associated preference and match the client to a property listing in a property database. The property database may include information downloaded from a property tax records database. In other embodiments, the processing unit may match client 
However, Dickson does not disclose wherein the analyzed images are obtained from the user's search history.
In the same field of endeavor of matching a user to a real estate property Strong teaches wherein the analyzed images are obtained from the user's search history (Paragraph [0025-0026]; Fig. 3, information is received from a user regarding one or more specific addresses or real estate parcels (images) having a feature of interest to the user. A library of parcel real estate images and other data is accessed and the objects and features bounded by the parcel are identified. Based on the identified objects and features in the parcel selected by the user, a customized predictive model is constructed. (The examiner notes the broadest reasonable interpretation of a user searching and selecting parcels or images of real estate which are used to construct a predictive model would include analyzing images obtained in a user’s search history)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze images associated with the user to generate the one or more real estate property based design preferences as taught by 
Claim 43: Modified Dickson discloses the computing device as per claim 39. However, Dickson does not disclose wherein the user's social media data is obtained from external computing devices.
In the same field of endeavor of matching a user to a real estate property Wang teaches wherein the user's social media data is obtained from external computing devices (Paragraph [0014]; [0044]; [0063]; [0068-0069]; [0140] in some examples the plurality of user characteristics include a family size, a family composition, living environment preference, a home ownership indicator, a browsing history, a time spent viewing a property, a number of times other properties have been visited, or any combination thereof. Recommendation server may generate the machine learning model and perform the matching and recommendation functions. The recommendation server may include a recommendation engine, query processing engine, social network platform, and user database. The smart social network may also monitor and store data about user activity in order to better provide recommendations. The user database may also contain information collected from various sources such as social networking services).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of searching for a real estate property based on user entered preferences as disclosed by Dickson with the system of the computer-readable instructions further executable by the one or more processors to utilize artificial intelligence algorithms to analyze a user profile and generate the one or 
Claim 44: Modified Dickson discloses the computing device as per claim 39. Dickson further discloses wherein the life-style based preferences include park preferences, food or restaurant preferences and/or cultural preferences (Paragraph [0043-0046]; [0053-0054]; [0065]; Fig. 17, neighborhood preferences may be specific to a neighborhood. The neighborhood attributes may be for example, proximity to a body of water or a park, restaurants, the availability of public transportation, shopping, if it is a historic landmark, or crime statistics. The processing server compares the search query with the databases and predicts property needs for home related goods and services. The processing server then generates a list of matching properties and the transmitting unit sends the list to the client computing device).
Claim 45: Modified Dickson discloses the computing device as per claim 38. Dickson further discloses wherein the one or more real- estate based design parameters include property design parameters, color parameters, home style parameters, and/or landscape design parameters (Paragraph [0046]; [0081] property attributes can include the type of property. For example the client could input specific details of their real 
Therefore, claims 37-45 are rejected under U.S.C. 103.

Response to arguments:
Applicant’s arguments, see REMARKS July 19, 2021, with respect to the rejection of claims 35-45 under U.S.C. 101 are moot as applicant has cancelled all current claims and added newly cited claims 35-45. However, where relevant the Examiner will respond. 
Applicant’s argues that the claims do not recite an abstract idea as they do not contain limitations that can practically be performed in the human mind. However, the Examiner respectfully disagrees as the courts have found a mental process is a process that “can be performed in the human mind, or by a human using a pen and paper/ a physical aid.” Additionally, the courts have explained, “the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” (See MPEP 2106.04(a)(2)). The claims merely recite receiving information (real estate product selection; meeting time and meeting location), communicating that information, and receiving a recommendation based on a calculated value (arrival time). The Examiner believes all of these steps could be performed mentally by a human. As the claims are similar to examples the courts have found recite a mental process: a claim to "collecting information, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979).
Applicant argues that the additional elements recited direct the claims to a practical application. However, the Examiner respectfully disagrees as e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984; Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984; and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, examples of claims the courts have indicated as not sufficient to show an improvement in computer functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. All of which the examiner believes are examples similar to the recited limitations of using real estate system to “identify recommended and select service providers immediately or as soon as possible” because it can be updated continuously with information while there is a delay when a person performs the tasks because “a service provider or agent does not check emails, email servers don’t transfer messages immediately, and/or a real estate server sends out a broadcast message which elicits many responses.” 
Applicant’s arguments, see REMARKS July 19, 2021, with respect to the rejection of claim 35-45 under U.S.C. 103 are moot because Applicant has fully cancelled all current claims and added new claims 35-45 with new subject matter which required further search and consideration. See above, ground(s) of rejection made in view of Claims 35-36 as being anticipated by Dickson (Us 2015/0170301).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wilson (US 2015/0170299) Real estate platform for sellers.
Binder (US 2013/0304653) Evaluating real estate properties.
Ishida (US 2018/0365778) Information processing system and information processing method.
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629\

/RICHARD W. CRANDALL/Examiner, Art Unit 3689